DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature of a concentration of said argon atom in a central part of said amorphous layer viewed in a plan view to a thickness direction of said piezoelectric single crystal substrate is higher than a concentration of said argon atom in a peripheral part of said amorphous layer viewed in the plan view to the thickness direction of said piezoelectric single crystal substrate must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1, line 9, should read “one or more metal atoms”
claim 1, line 12 should read “and an argon atom”. Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art of Record fail to teach or suggest alone or in obvious combination, all of the features of the applicants’ invention as claimed in the independent claim. Specifically, Tai (US8907547) is considered the closest reference and discloses a bonded body comprising a substrate, a piezoelectric single crystal substrate made of LN or LT, an amorphous layer (three layer) comprising a metal, silicon and argon wherein the middle layer comprises a higher concentration of argon, and a silicon substrate. Tai does not teach the concentration of the argon atom in the central part of the amorphous layer being higher than a concentration of the argon atom in a peripheral part of the amorphous layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tai discloses a bonded body comprising a substrate, a piezoelectric single crystal substrate made of LN or LT, an amorphous layer comprising a metal, silicon and argon (three layers wherein the middle layer comprises higher concentration of argon) and a substrate. Akiyama discloses a bonded substrate irradiated with argon. Similarly, Uchiumi discloses a composite substrate made of LT or LN and silicon and formed by bonding through an amorphous layer.
This application is in condition for allowance except for the following formal matters: 
- Objection to the Drawings and objection to the independent claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached on M-Th 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J. SAN MARTIN/ Primary Examiner, Art Unit 2837                                                                                                                                                                                                                                                                                                                                                                                                              


February 11, 2021